Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 9, 1975, convicting him of manslaughter in the first degree and possession of a weapon, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No contentions have been raised with respect to the findings of fact. The prosecutor’s repeated characterization of the defendant as a "liar” and his incitement of the jury’s fear of crime were improper and denied defendant a fair trial (see People v Shanis, 36 NY2d 697; People v Rogers, 59 AD2d 916, 918). This impropriety was further compounded by the court’s error, though harmless in and of itself, in failing to charge the jury with regard to motive (see People v Sangamino, 258 NY 85, 88). Martuscello, J. P., Titone, Suozzi and Cohalan, JJ., concur.